 1   Mariah Gondeiro, Cal. Bar No. 323683
     mgondeiro@freedomfoundation.com
 2   Rebekah Millard, Cal Bar No. 256714
     rmillard@freedomfoundation.com
 3   Freedom Foundation
     P.O. Box 552
 4   Olympia, WA 98507
     Telephone: (360) 956-3482
 5   Facsimile: (360) 352-1874

 6   Attorneys for Plaintiffs

 7                                 UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF CALIFORNIA
 8

 9   TERRANCE MARSH; SANDI EDDE;    CASE NO. 2:19-CV-02382-JAM-DB
     THEODORE MENDOZA; REBECCA VAN
10   ANTWERP; LINDSAY MACOMBER;
     KAREN JORDAN; STACEY DAVIDSON;
11   BARBARA GROSSE; TAMELA DIOSO;  STIPULATED MOTION FOR REVISED
     and KISKA CARTER, individuals, BRIEFING AND HEARING SCHEDULE;
12                                  ORDER

13                  Plaintiffs,
            v.
                                                Judge:         Hon. John A. Mendez
14
     AFSCME LOCAL 3299, a labor organization; Date:             May 5, 2020
     JANET NAPOLITANO, in her official          Time:          1:30 p.m.
15                                              Crtrm.:        6, 14th Floor
     capacity as President of the University of
16   California; and XAVIER BECERRA, in his
     official capacity as Attorney General of
17   California,

18
                     Defendants.
19

20
            Pursuant to Local Rule 144, and Fed. R. Civ. P. 6, the parties by and through their
21
     counsel, bring this stipulated motion for a revised briefing and hearing schedule for Defendants’
22
     Motions to Dismiss as follows:
23
      STIPULATED MOTION FOR REVISED
      BRIEFING AND HEARING SCHEDULE- 1                                          P.O. Box 552, Olympia, WA 98507
                                                                                P: 360.956.3482 | F: 360.352.1874
 1          1.      Plaintiffs filed their Complaint November 26, 2019, and their Amended

 2   Complaint January 24, 2020. See ECF. Nos. 1, 15.

 3          2.      Counsel for Plaintiffs and Defendants conferred as required by Fed. R. Civ. P.

 4   26(f), January 24, 2020, and filed a Joint Status Report with this court on January 31, 2020. See

 5   ECF. No. 19.

 6          3.      The parties initially stipulated to a briefing and hearing schedule for Defendants’

 7   Motions to Dismiss as follows:

 8                  a. Plaintiffs’ Oppositions to Defendants’ Motions to Dismiss: Due March 24, 2020.

 9                      (Plaintiffs will file one brief against Xavier Becerra and Janet Napolitano.)

10                  b. Defendants’ Replies to Plaintiffs’ Oppositions to Motions to Dismiss: Due April

11                      28, 2020.

12                  c. Hearing on Defendants’ Motions to Dismiss: May 5, 2020, at 1:30 p.m.

13          4.      Both Attorney General Xavier Becerra and Janet Napolitano filed motions to

14   dismiss on February 12, 2020. See ECF. Nos. 20-1, 23-1.

15          5.      Defendant AFSCME Local 3299 will file a motion to dismiss by March 6, 2020.

16   See ECF. No. 19.

17          6.      Due to unforseen scheduling conflicts, Plaintiffs requested a revision of the

18   briefing and hearing schedule. Counsel for all parties consulted by telephone on Tuesday,

19   February 25, regarding the subject of this stipulated motion and came to an agreement regarding

20   a revised briefing and hearing schedule.

21          7.      Pursuant to the agreement, the parties respectfully move the Court to grant the

22   following revised briefing schedule:

23
      STIPULATED MOTION FOR REVISED
      BRIEFING AND HEARING SCHEDULE- 2                                              P.O. Box 552, Olympia, WA 98507
                                                                                    P: 360.956.3482 | F: 360.352.1874
 1                  a. Plaintiffs’ Response in Opposition to Defendants’ Motions to Dismiss will be

 2                     due April 7, 2020.

 3                  b. Defendants’ Replies to Plaintiffs’ Opposition will be due May 19, 2020.

 4                  c. Hearing on Defendants’ Motions to Dismiss will be set for June 16, 2020, at

 5                     1:30 p.m.

 6          8.   The briefing and hearing schedule for the Joint Motion to Stay Discovery and Initial

 7               Disclosures remains unchanged.

 8
     Dated: March 3, 2020                   Respectfully submitted,
 9
                                            /s/ Mariah Gondeiro
10                                          Mariah Gondeiro
                                            Attorney for Plaintiffs Marsh et al
11

12   Dated: March 3, 2020                   Respectfully submitted,

13
                                            /s/ Anthony P. O’Brien (as authorized on Mar. 2, 2020)
14                                          Anthony P. O’Brien
                                            Deputy Attorney General
15                                          Attorney for Defendant Xavier Becerra, in his official
                                            capacity as Attorney General of California
16

17   Dated: March 3, 2020                   Respectfully submitted,

18
                                            /s/ Gilbert J. Tsai (as authorized on Mar. 2, 2020)
19
                                            Gilbert J. Tsai
                                            Attorneys for Defendant Janet Napolitano, in her
20                                          official capacity as President of The Regents of the
                                            University of California
21

22

23
      STIPULATED MOTION FOR REVISED
      BRIEFING AND HEARING SCHEDULE- 3                                            P.O. Box 552, Olympia, WA 98507
                                                                                  P: 360.956.3482 | F: 360.352.1874
 1
     Dated: March 3, 2020        Respectfully submitted,
 2
                                 /s/ Jeffrey B. Demain (as authorized on Mar. 2, 2020)
 3                               Jeffrey B. Demain
                                 Attorney for Defendant AFSCME Local 3299
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23
      STIPULATED MOTION FOR REVISED
      BRIEFING AND HEARING SCHEDULE- 4                              P.O. Box 552, Olympia, WA 98507
                                                                    P: 360.956.3482 | F: 360.352.1874
 1                                              ORDER

 2                 Pursuant to the parties’ stipulated motion for revised briefing and hearing

 3   schedule, the Court hereby orders the following briefing and hearing schedule for Defendants’

 4   Motions to Dismiss:

 5          A.     Plaintiffs’ Response in Opposition to Defendants’ Motions to Dismiss will be due

 6          April 7, 2020.

 7          B.     Defendants’ Replies to Plaintiffs’ Opposition will be due May 19, 2020.

 8          C.     Hearing on Defendants’ Motions to Dismiss will be set for June 16, 2020, at 1:30

 9          p.m.

10          IT IS SO ORDERED.

11

12   Dated: 3/4/2020                                     /s/ John A. Mendez_____________
                                                         Hon. John A. Mendez
13
                                                         Judge, United States District Court
14

15

16

17

18

19

20

21

22

23

      PROPOSED ORDER RE: BRIEFING AND
      HEARING SCHEDULE
